


110 HRES 857 IH: Calling on the Kingdom of Saudi Arabia to

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 857
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Ms. Shea-Porter
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the Kingdom of Saudi Arabia to
		  take immediate actions to drop all charges against the Saudi rape victim known
		  as the Qatif Girl.
	
	
		Whereas in 2006, an anonymous 19-year-old Saudi woman from
			 Saudi Arabia’s eastern province of Qatif was attacked by seven Saudi men and
			 gang-raped;
		Whereas the woman, known to Saudi media as the
			 Qatif Girl, initiated a legal complaint against her
			 attackers;
		Whereas later in 2006 the Qatif Girl was
			 sentenced by the Saudi courts to six months in jail and 90 lashes for being
			 alone in a car with a man she was not related to at the time she was
			 attacked;
		Whereas she appealed that ruling and the judges ruled on
			 her appeal on November 13, 2007, increasing her sentence to 200 lashes and six
			 months in jail;
		Whereas according to press reporting, the judges informed
			 the rape victim that they increased her punishment because of her
			 attempt to aggravate and influence the judiciary through the
			 media;
		Whereas in response to an American reporter’s question on
			 November 20, 2007, Saudi Foreign Minister Saud al-Faisal pledged that
			 the Saudi judiciary will review the case;
		Whereas Saudi government authorities have ordered the
			 woman, her lawyer, and her husband to stop talking to the press and have
			 refused to provide the woman or her husband with a copy of the verdict in her
			 case, further delaying the appellate process;
		Whereas the trial and conviction of the Qatif
			 Girl will dissuade future victims of rape from coming forth to accuse
			 their attackers; and
		Whereas the Saudi law forbidding a woman from being alone
			 in a car with men she is not related to is an anachronistic assault on women’s
			 dignity and should be abolished: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)condemns the Saudi judiciary for convicting
			 the Qatif Girl on the anachronistic charge of being alone in a
			 car with a man she is not related to, as well as for the inhumane punishment to
			 which she was sentenced;
			(2)calls on the Kingdom of Saudi Arabia to
			 take immediate action to overturn the conviction and sentence and to drop all
			 charges against the Saudi rape victim known as the Qatif Girl;
			(3)urges the Kingdom of Saudi Arabia to take
			 the steps necessary to ensure that victims of rape are not penalized for
			 bringing forth allegations against their attackers;
			(4)calls upon the Kingdom of Saudi Arabia to
			 abolish its law forbidding a woman from being alone in a car with men she is
			 not related to, as well as other laws that compromise women’s freedom, dignity,
			 and equality; and
			(5)expresses sympathy for the Qatif
			 Girl for her physical and emotional abuse at the hands of her rapists
			 and of the Saudi judicial system.
			
